DODGE, District Judge.
Benjamin P. Bridges, warden of the Massachusetts State Prison, having duly appeared to show cause why the writ prayed for in this petition should not issue, a hearing was had upon facts agreed upon by him and the petitioner, as set forth in their stipulation filed January 18th. There was no other evidence before me at the hearing.
1. Upon the facts agreed, the petitioner is unlawfully detained in said state prison, if Act Cong. June 21, 1902, c. 1140, 32 Stat. 397 [U. S. Comp St. Supp. 1905, p. 731] applies to his case. This is true, even if all four of the sentences imposed upon him March 24, 1902, be taken as lawful and valid. The last of those sentences would expire March 24, 1907, irrespective of any deduction of time earned by good conduct. The petitioner’s conduct while in prison lias been such as to entitle him to a deduction, under the act of Congress referred to, of eight days for each month of the five years, which is the aggregate of all the sentences. Making this deduction, he would be entitled to release December 1, 1905.
But, in my opinion, the provisions of the act of Congress referred to do not apply to his case. That act was approved June 2i, 1902, and was to take effect, according to section 3, from and after 30 days from that date. According to the same section, it was to apply only to sentences imposed subsequent to the time of its taking effect. The petitioner’s sentence was imposed before that time.
It is true that section 1 of the act referred to entitles any prisoner to the deduction for which the act provides, who “has been or shall hereafter be convicted,” etc., and that the petitioner was convicted *158March 24, 1902, the day on which he was sentenced, and that he would thus be entitled to deduction according to the terms of the act, but for the provisions of section 3. The petitioner contends that the provisions of section 3, which purport to limit the application of the act to sentences imposed after it took effect, so limit only the provisions of section 2 of the act, and do not so limit the provisions of section 1. He cites in support of his contention In re Farrar (D. C.) 133 Fed. 254, in which the construction for which he contends was adopted.
With due respect for the authority of the decision cited, I am unable to follow it upon the question thus raised. It does not seem to me that any such contradiction exists between section 1 and section 3 as to make it necessary to say that the provisions of section 3 are to be understood as referring only to those of section 2. While by section 1 a prisoner convicted before the act took effect may be entitled to the deduction provided for, he is, by section 3, to be so entitled only in case he is sentenced after the act took effect. Sentence is a distinct thing from the conviction whereon it is founded. Commonwealth v. Lockwood, 109 Mass. 323, 12 Am. Rep. 699. It may be, and often is, separated from conviction by a considerable interval of time. If the provisions of section 3 are to be regarded as contradicting those of section 1, they can be so regarded only upon the assumption that by “convicted of” in section 1 is meant “convicted of and sentenced for,” an assumption which seems to me without sufficient warrant. Inasmuch as the petitioner’s sentences were imposed before and not after the act took effect, I hold that he is not within its terms, and is not entitled to the deduction for which’ it provides, but is entitled only to such deduction as was allowed by law before it took effect.
2. The deduction to which he is entitled is therefore that allowed by section 113 of chapter 225 of the Revised Laws of Massachusetts, according to Rev. St. U. S., §§ 5543, 5544 [U. S. Comp. St. 1901, p. 3721], He contends that tire last sentence of six months is unlawful, because, though a sentence ordered to be executed in a state penitentiary, it was a sentence for less than one year, and therefore contrary to Rev. St. U. S., § 5541. Granting this contention, the deduction to which he is entitled must be that which would be allowed from the aggregate of the three lawful sentences, not that which would be allowed from the aggregate of. all four. He cannot claim the six months’ sentence to be unlawful, and at the same time use it as part of the basis for deduction from the other lawful sentences. Making all the deduction from those sentences to which he is entitled, he will not in an}'- case be entitled to release before February 18, 1906, and cannot now say that he is being held under the sentence claimed to be unlawful.
3. That the books or records kept by the warden of the state prison do not show, and that the warden cannot state when any one of the sentences imposed has expired, is not sufficient ground for the issuance of thé writ.
The petition is denied.